TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00198-CR



                             Kimberly Charlene Martin, Appellant

                                                  v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
        NO. CR2013-406, HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               In the above cause, the State’s brief was first due on May 25, 2017, and the State has

been granted two extensions, for a total of 62 days. The State has now filed a third motion for

extension of time, seeking an additional 30 days to file its brief, which would make the brief due on

August 25, 2017. In the motion, counsel for the State represents that, “[b]arring unexpected

extenuating circumstances, no further extensions will be requested.” We grant the motion and extend

the deadline to the following Monday, August 28, 2017. No further extensions will be granted.

               It is ordered on August 4, 2017.



Before Chief Justice Rose, Justices Pemberton and Goodwin

Do Not Publish